In an action to recover damages for breach of contract, the defendant appeals from (1) so much of an order of the Supreme Court, Orange County (DiBlasi, J.), dated May 26, 1995, as granted the plaintiff’s motion for summary judgment on the issue of liability only; and (2) a decision of the same court, dated August 3, 1995, which denied the defendant’s motion for renewal and reargument.
Ordered that the order dated May 26, 1995, is affirmed for reasons stated by Justice DiBlasi at the Supreme Court; and it is further,
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the plaintiff is awarded one bill of costs. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.